Citation Nr: 0915931	
Decision Date: 04/28/09    Archive Date: 05/07/09	

DOCKET NO.  96-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Whether additional training for vocational rehabilitation 
purposes is warranted under Title 38 United State Code, 
Chapter 31.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The Veteran had periods of active service from September 1944 
to March 1947, from June 1947 to June 1949, from 
September 1949 to December 1952, and from August 1955 to 
September 1977.  

A review of the evidence of record reveals that the only 
issue properly before the Board for its consideration at this 
time is that listed on the title page of this decision.  The 
Veteran was issued a supplemental statement of the case in 
January 2009 with regard to claims for an effective date 
earlier than August 21, 2006, for the award of service 
connection for occipital headaches and for an effective date 
prior to July 11, 2005, for the award of service connection 
for left arm radiculopathy.  In a statement dated January 10, 
2009, the Veteran informed the Veterans Service Center 
Manager at the Reno RO that he had "sent a letter to your 
office requesting that these two claims be 'cancelled.'"  
Accordingly, the Board finds that the appeal with regard to 
these issues has been withdrawn.  38 C.F.R. § 20.204 (2008).  

The Board also notes that the Veteran was scheduled for a 
personal hearing with a Veterans Law Judge at the Reno RO in 
May 2009.  However, in a November 2008 communication, he 
asked that his request for an in person hearing with the 
Board be cancelled.  


FINDINGS OF FACT

1.  Service connection is in effect for multiple 
disabilities, including:  Arthritis of the lumbosacral spine, 
rated as 60 percent disabling ; post-traumatic stress 
disorder and depression, rated as 50 percent disabling; 
occipital headaches, rated as 50 percent disabling; 
postoperative status, herniated nucleus pulposus, cervical 
spine, rated as 30 percent disabling; chronic gastritis with 
reflux, rated as 20 percent disabling; left arm radiculopathy 
with neuralgia, rated as 20 percent disabling; residual 
scarring involving the right ileum, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; and 
chronic pelvic pain syndrome and mild benign prostatic 
hypertrophy, rated as 20 percent disabling.  There are 
several other disabilities for which service connection is in 
effect.  Each of them is rated as noncompensably disabling.  
A combined disability rating of 100 percent has been in 
effect since October 26, 2005.  

2.  Additional computer training and computer repair are not 
necessary to improve the Veteran's independence in daily 
living.  


CONCLUSION OF LAW

The criteria for entitlement to additional training for 
vocational rehabilitation purposes pursuant to the provisions 
of Title 38, U.S.C., Chapter 31, individual independent 
living program have not been met.  38 U.S.C.A. §§ 3104, 3109, 
3120 (West 2002 & Supp. 2008); 38 C.F.R. §§ 21.76, 21.160, 
21.162 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 describes VA's 
duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

There is no indication that Congress intended the VCAA to 
revise the unique, specific claim provisions of Chapter 31, 
Title 38 of the United States Code.  Cf. Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  Accordingly, VCAA notice is 
not required in this case.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  



Pertinent Laws and Regulations

VA may conduct programs of independent living services for 
severely handicapped persons.  See 38 U.S.C.A. § 3120(a).  VA 
may also provide a program of independent living services and 
assistance under this section only to a Veteran who has a 
serious employment handicap resulting in substantial part 
from a service-connected disability, and it has been 
determined that the achievement of a vocational goal is not 
currently feasible.  See 38 U.S.C.A. § 3120(b).  

The purpose of independent living services is to assist 
eligible Veterans whose ability to function independently in 
family, community, or employment, is so limited by the 
severity of disability (service and nonservice-connected) 
that vocational or rehabilitation services need to be 
appreciably more extensive than for less disabled veterans.  
See 38 C.F.R. § 21.1609(a).  

The term "independence in daily living" means the ability of 
a veteran, without the services of others or with a reduced 
level of the services of others to live and function within 
the Veteran's family or community.  38 C.F.R. § 21.160(b).  
Independent living services may be furnished:  (1) as part of 
a program to achieve rehabilitation to the point of 
employability; (2) as part of an extended evaluation to 
determine the current reasonable feasibility of achieving a 
vocational goal; (3) incidental to a program of employment 
services; or (4) as a program of rehabilitation services for 
eligible veterans for whom achievement of a vocational goal 
is not currently reasonably feasible.  This program of 
rehabilitation services may be furnished to help the Veteran:  
(i) function more independently in the family and community 
without the assistance of others or a reduced level of the 
assistance of others; (ii) become reasonably feasible for a 
vocational rehabilitation program; or (iii) become reasonably 
feasible for extended evaluation.  See 38 C.F.R. § 21.160(c).  

The services which may be authorized as part of an Individual 
Independent Living Program include:  (1) any appropriate 
service which may be authorized for a vocational 
rehabilitation program as that term is defined in § 21.35(i) 
except for a course of educational training as described in 
§ 21.120; and (2) independent living services offered by 
approved independent living centers and programs which are 
determined to be necessary to carry out the Veteran's plan 
including:  (i) evaluation of independent living potential; 
(ii) training in independent living skills; (iii) attendant 
care; (iv) health maintenance programs; an (v) identifying 
appropriate housing accommodations.  See 38 C.F.R. 
§ 21.160(d).  

A program of independent living services and assistance is 
approved when:  (1) VA determines that achievement of a 
vocational goal is not currently reasonably feasible; (2) VA 
determines that the Veteran's independence in daily living 
can be improved, and the gains made can reasonably be 
expected to continue following completion of the program; (3) 
all steps required by §§ 21.90 and 21.92 of this part for the 
development and preparation of an Individual Independent 
Living Program, have been completed; and (4) the VR & C 
officer concurs in the program.  See 38 C.F.R. § 21.162(a).  

Analysis

A review of the pertinent evidence of record reveals that the 
Veteran was provided a computer through the Chapter 31 
Independent Living Program in early 2006.  He was also 
provided with 20 hours of individual instruction.  The 
Veteran claims the reason that he requested the computer and 
computer training was for the goal of developing websites.  
He does not understand why VA would buy him a computer and 
provide 20 hours of basic training, but would not provide him 
with any further training toward his initial request for 
website creation training.  

As noted above, a review of the record reveals the Veteran is 
currently service connected for multiple disabilities, 
including arthritis of the lumbosacral spine, rated as 
60 percent disabling; PTSD rated as 50 percent disabling; 
occipital headaches, rated as 50 percent disabling; 
postoperative status, herniated nucleus pulposus, of the 
cervical spine, rated as 30 percent disabling; chronic 
gastritis with reflux, rated as 20 percent disabling; left 
arm radiculopathy with neuralgia, rated as 20 percent 
disabling; scarring from a bone graft on the donor site of 
the right ileum, rated as 10 percent disabling; hypertension, 
rated as 10 percent disabling; and chronic pelvic pain 
syndrome and mild benign prostatic hypertrophy, rated as 
10 percent disabling.  Service connection is also in effect 
for chondromalacia of the patellae, bilateral high frequency 
hearing loss, bilateral varicocele, hemorrhoids, and scarring 
as a residual of cervical spine fusion.  A noncompensable 
disability rating is in effect for each of these 
disabilities.  A combined disability rating of 100 percent 
has been in effect since October 26, 2005.  The record 
reveals the Veteran was also entitled to a total rating based 
on unemployability due to the severity of his service-
connected disabilities from March 3, 1995, to October 26, 
2005.  It has thus been determined that the achievement of a 
vocational goal is not currently feasible and that the 
Veteran is therefore an appropriate candidate for independent 
living services.  See 38 U.S.C.A. § 3120(b).  

Based upon the satisfaction of the threshold criteria, the 
question before the Board then becomes whether or not the 
additional training requested by the Veteran is "necessary" 
to support his ability to live and function within his family 
and community.  Generally, this determination is made by a 
professional independent living assessment.  

Of record is a summary of the Veteran's service-connected 
disabilities, a feasibility determination, and 
recommendations from the assessment.  The Veteran stated he 
had not used a computer previously.  The only activity in 
which he engaged was taking care of his granddaughter.  The 
evaluating psychologist noted the Veteran's physician had 
recommended the use of a computer to provide activity during 
the day.  The psychologist agreed this would be beneficial.  
However, the psychologist added that "to use the skills as 
his source of income may be unrealistic due to his [the 
Veteran] limited knowledge and the level of skills necessary 
for web page design.  In addition, if he developed the 
necessary technical skills, his interpersonal concerns may 
limit his obtaining and retaining clientele.  Therefore, if 
the computer training is considered it might be contingent 
upon his participating in socialization activities."  

The counseling narrative compiled by the Veteran's vocational 
rehabilitation counselor reflects notations made on periodic 
occasions between November 2005 and March 2006.  He noted 
that at the time of the consultation on January 9, 2006, 

the Veteran was informed that because of his lack of computer 
knowledge and medical condition, it might be an obstacle for 
him to learn the complex concepts of web page design.  The 
Veteran stated that once he obtained basic computer skills, 
he wanted to move on to developing web page designs.  The 
counselor reiterated to the Veteran that it was not that easy 
to develop web pages with limited computer skills.  "We 
finally came to the conclusion that I would supply him the 
necessary computer knowledge for basic operation of a 
computer only."  The counselor added that additionally, he 
would purchase the Veteran software for web design that he 
could work on at his leisure.  It was stated that initially, 
the Veteran wanted to learn web page design for a source of 
profit.  The counselor explained to the Veteran that since he 
had no desire for any kind of social activities, it would be 
unrealistic for him to think that he could run a business 
strictly behind a computer without any social interaction.  
The Veteran requested a computer and in-home training for 
basic computer operation and this was provided by the 
counselor.  The counselor added that "on the other hand, the 
point is clear that the Veteran will only obtain basic 
computer training.  Additionally, I will purchase a software 
program for web page design but the Veteran will work on the 
program at his leisure."  

On January 24, 2006, it was stated the Veteran would be 
provided initially with 20 hours of in-home instruction for 
basic computer operations.  VA provided him with a computer 
and overall set up of the system.  An individual from a group 
called Remote Possibility was present during the meeting.  
That individual was to provide the Veteran with basic 
computer operation training.  An assistant would also be 
involved with the training process.  The VA counselor stated 
that he would be flexible with regard to any additional 
training based on recommendations by the training individual.  
The Veteran mentioned that he wanted to take a home study 
course for computers and it was reiterated to him that the 
focus at the present time was on basic computer operations as 
stated in the individual written rehabilitation plan (IWRP).  

The counselor met with the Veteran on March 3, 2006, and 
noted that upon observation of the Veteran's computer skills, 
he was thoroughly impressed with the Veteran's ability to set 
up his files.  The Veteran was described as proficient at 

scanning documents, and sending and receiving emails, and 
exploring the internet, and opening and structuring a word 
document.  The counselor stated that the Veteran had 
accomplished the goal with an enhancement of his quality of 
life.  It was stated that he had met the criteria for 
rehabilitation.  

An email from the Veteran was received by the counselor on 
March 3, 2006.  The Veteran stated "I was never aware of what 
the VA had to offer in the way of training materials and I 
don't know who told me to check on this program; but my 
'quality of life', just got better, because of your interest 
and support."  

A VA report of contact dated in March 2006 with regard to the 
Veteran's rehabilitation stated that the Veteran had mastered 
a skill in learning a new task and improving his living 
environment.  The Veteran himself reported increased self-
esteem, a sense of accomplishment, and improved qualify of 
life.  The vocational rehabilitation counselor stated that 
"as a result of [the Veteran] having participated in the IL 
activities, there is a resulting improvement in 
relationships, greater connection to the community and 
involvement with new activities."  

In a February 2007 communication, the Veteran stated that he 
needed more than 20 hours of training because "modern 
technology is too complicated for me to grasp, with only the 
basic instructions given on how to start up a computer, type 
letters, and how to e-mail."  He stated that he was not fully 
rehabilitated and was "definitely" in the need for further 
training.  

Of record is an invoice from Ace Computers dated March 14, 
2007.  The Veteran stated that he could not enter the Windows 
program.  What was needed was a reformatted hard drive, 
reinstallation of Windows and Microsoft Office.  Also, an 
antivirus program was to be installed.  The cost was listed 
as $200.  

In a letter dated March 14, 2007, the Veteran indicated he 
took the computer to Ace Computer.  When he found out what 
the problem was, he called the VA vocational rehabilitation 
counselor to inform him of the problem and asked him if he 
would pay for the repairs, because it was still under 
warranty.  He indicated he was told that VA would not pay for 
repairs and he did not understand why.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the requested additional training or help 
with computers is not required to allow the Veteran to 
achieve independent living.  The Board notes that VA has wide 
discretion in the types of equipment and services to be 
approved.  However, as noted by VA's General Counsel, in 
making a determination for approving such service "the 
operative word...is 'necessary,' that is the services provided 
must be vital to achieving the [independent living] goal, not 
merely desirable or helpful."  See VAOPGCPREC-6-2001.  

Given that the Veteran's disability picture is such that 
achievement of a vocational goal is not currently reasonably 
feasible, the requested additional training, although 
desirable, is not shown to have been vital.  Additionally, 
the record reflects that the Veteran himself submitted a 
March 2006 email in which he stated that his quality of life 
was improved because of the computer equipment he had 
received.  In a closure statement dated on March 6, 2006, it 
was indicated that the Veteran had "mastered a skill in 
earning a new task and improved his living environment."  
Thus, while the Board is cognizant of the severity of the 
Veteran's service-connected disabilities, the record reflects 
that it was clearly explained to the Veteran that it was not 
realistic for him to go from acquiring basic computer 
knowledge to being a web page developer under the provisions 
of the independent living program.  The Veteran himself 
agreed to the plan developed for him which was to provide him 
with a computer and in-home training to acquaint him with 
basic familiarity with usage of the computer.  

The Board finds that a review of the record demonstrates that 
the Veteran's desire for becoming a web page developer is 
desirable as opposed to necessary and the Board finds that 
this is not vital to achieving the goals of an independent 
living 





program.  Accordingly, the Veteran's request for entitlement 
to additional training under an individual independent living 
program is denied.  


ORDER

Additional training for vocational rehabilitation purposes is 
denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


